Citation Nr: 1110833	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU), from May 31, 2007 to September 8, 2009.

2.  Entitlement to a TDIU, from September 9, 2009.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right wrist disorder due to VA surgical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1966 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

As support for his claim, the Veteran and his son testified at a hearing at the RO in August 2010 before the undersigned Acting Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board also notes that during the pendency of this appeal, in a December 2009 rating decision, the RO granted the Veteran's claims for an increased rating for diabetic peripheral neuropathy, effective from July 1, 2009, as follows:  (1) diabetic peripheral neuropathy, right lower extremity, increased from 10 to 20 percent; (2) diabetic peripheral neuropathy, left lower extremity, increased from 10 to 20 percent; (3) diabetic peripheral neuropathy, right upper extremity, increased from 10 to 30 percent; and (4) diabetic peripheral neuropathy, left upper extremity, increased from 10 to 20 percent.  This increased his combined schedular rating from 70 (previously in effect from March 27, 2009) to 80 percent, effective from July 1, 2009.  

Moreover, in an April 2010 rating decision, the RO granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), including anxiety and depression; and assigned an initial 30 percent rating, effective from March 27, 2006 to September 8, 2009; and increased to 50 percent, effective from September 9, 2009.  This increased his combined schedular rating from 80 to 90 percent, effective from September 9, 2009.  

The Board, in the instant decision, has granted a TDIU from September 9, 2009, but has determined that additional development must occur before addressing entitlement to a TDIU prior to that date.  Therefore, the Board has recharacterized the issues on appeal as reflected on the title page.

The issue of ischemic heart disease (IHD), including due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The § 1151 issue and a TDIU claim, from May 31, 2007 to September 8, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently, the Veteran's service connected disabilities are rated as follows:  (i) posttraumatic stress disorder (PTSD), including anxiety and depression, rated as 50 percent disabling; (ii) Type II Diabetes Mellitus, rated as 20 percent disabling; (iii) diabetic peripheral neuropathy, right upper extremity, rated as 30 percent disabling; (iv) diabetic peripheral neuropathy, left upper extremity, rated as 20 percent disabling; (v) diabetic peripheral neuropathy, right lower extremity, rated as 20 percent disabling; (vi) diabetic peripheral neuropathy, left lower extremity, rated as 20 percent disabling; and (vii) pilonidal sinus, recurrent, rated as 0 percent (noncompensably) disabling.  His combined rating has been 90 percent since September 9, 2009.

2.  The Veteran was employed in multiple jobs after service in the Vietnam War, and appears to have lost most of them due to his PTSD symptomatology.  He was last employed on a full-time basis in 1988, as a truck driver.  He appears to have ceased part-time employment by 1991, due an additional disability of a heart condition, which has not been service connected.

3.  The Veteran is unable to return to the workforce and secure and maintain substantially gainful employment due to the severity of his service-connected disabilities, especially his PTSD.  On September 9, 2009, the VA examiner opined that the Veteran's PTSD symptomatology produces total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a TDIU, from September 9, 2009.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with his claim. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that a TDIU from September 9, 2009 is warranted, and therefore, a further discussion of the VCAA duties is unnecessary at this time.  As noted in the Introduction, the other matters on appeal are addressed in the Remand portion of the decision. 


II.  TDIU, from September 9, 2009

The Veteran maintains that he is unemployable, and therefore entitled to a TDIU, because of the severity of his service connected disabilities, especially his PTSD.  
He claims that he last worked in 1988 as a truck driver, but also worked in mechanical work, concrete work, and a variety of other employment.  See personal hearing transcript, at 18.  He estimates that he has lost approximately 300 jobs since returning from active duty in Vietnam.  Id., at 22.  He asserts that he lost most of them because of his PTSD-related symptoms, such as irritability and inability to get along with others at work.  Id., at 23.  He also asserts difficulty obtaining work due to his non-service-connected heart condition and right wrist condition.  Id., at 18.  

38 C.F.R. § 4.15 governs total disability ratings and states that such a disability "will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. . . ."  38 C.F.R. § 4.15; accord 38 C.F.R. § 3.340(a).  A permanent total disability "shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person."  38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(b).

With respect to total disability ratings based on individual unemployability, 38 C.F.R. § 4.16 provides that "[t]otal disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 Vet. App. 1, 6 (2001) (outlining regulations relating to TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In determining whether a veteran should receive TDIU, the Board may consider the veteran's level of education, special training, and previous work experience, but may not consider his age or the impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected . . . disabilities are met and in the judgment of the rating agency such . . . disabilities render the veteran unemployable"), 4.19 ("Age . . . is a factor only in evaluation of disability not resulting from service, i.e., for the purposes of pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's non-service-connected disabilities nor his advancing age may be considered. . . . The Board's task was to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability") (Emphasis omitted).

VA regulations do not define the terms "substantially gainful occupation," however, the Court has interpreted this provision to encompass the ability to earn a "living wage."  Bowling, 15 Vet. App. at 7 (noting that "[t]he term 'substantially gainful occupation' is not defined by VA regulation; however, the Court has held that the term refers to, at a minimum, the ability to earn 'a living wage.'  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That is, a veteran has a "substantially gainful occupation" when that enterprise "'provides annual income that exceeds the poverty threshold for one person.'"  Bowling, supra, quoting Faust v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 C.F.R. § 4.16(a) (stating that "[m]arginal employment shall not be considered substantially gainful employment," and that such employment exists when the "veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Consensus, as the poverty threshold for one person").  Thus, the central inquiry in determining whether a veteran may receive a total rating based on individual unemployability is whether the service-connected disabilities alone are so severe as to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Accordingly, the Board must determine whether the veteran, as a result of his service connected disabilities alone, is able secure or follow any form of substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; accord Hatlestad, supra.

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions on claims for veterans' benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

In the instant case, the Veteran's service connected disabilities are currently rated as follows:  (i) PTSD, including anxiety and depression, rated as 50 percent disabling; (ii) Type II Diabetes Mellitus, rated as 20 percent disabling; (iii) diabetic peripheral neuropathy, right upper extremity, rated as 30 percent disabling; (iv) diabetic peripheral neuropathy, left upper extremity, rated as 20 percent disabling; (v) diabetic peripheral neuropathy, right lower extremity, rated as 20 percent disabling; (vi) diabetic peripheral neuropathy, left lower extremity, rated as 20 percent disabling; and (vii) pilonidal sinus, recurrent, rated as zero percent disabling.  Relevant to the instant appeal, the Veteran's evaluation for PTSD increased from 30 percent to 50 percent, effective from September 9, 2009, and his combined rating has been 90 percent since that date.  See 38 C.F.R. § 4.25 (2010) (combined ratings table). 

Because he currently has a 50 percent rating for his PTSD, and a combined rating of 90 percent, the Veteran's service connected disabilities meet the threshold minimum requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a); that is, without having to resort to the special extraschedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having satisfied these threshold schedular percentages from September 9, 2009, the determinative issue, then, is whether he is unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service connected disabilities, and, in particular, his PTSD.  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope).

On this determinative issue, the medical and other evidence of record as a whole indicates there is a sufficient level of occupational impairment on account of his PTSD to warrant a favorable disposition of his TDIU claim.

The Veteran's VA PTSD compensation examination report, provided on September 9, 2009, found that he had chronic, severe PTSD.  The Veteran reported to the examiner that his work history following active duty in Vietnam involved 300 different jobs, but that he has not worked since a heart attack and surgery in 1991.  He also reported having married four times.  The examiner commented that the Veteran has "not functioned very well" following military service, resulting in numerous failed marriages, relationships, and jobs.  The examiner assigned the Veteran's PTSD a GAF score of 37, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.  This score was based on the severity of symptoms, relationship difficulties, hallucinations, panic attacks, depression, and anxiety.  

Commenting on his PTSD disability, the September 2009 VA examiner concluded "it is more likely than not that the symptoms [the Veteran] experiences have affected all aspects of his life and have totally impaired him in all occupational and social functioning."  The record shows the Veteran's PTSD symptoms make him peculiarly unable to cope with occupational demands of getting along with others.  See Van Hoose, at 361.  Such evidence weighs in favor of the claim.  

Indeed, the Veteran has asserted that has repeatedly lost jobs, or in other words, was unable to maintain employment, due to the severity of his PTSD symptoms.  He is certainly competent to testify concerning his difficulty maintaining employment due to irritability and inability to get along with others, since these symptoms are readily identifiable by the lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Moreover, in light of supportive medical opinion evidence by the September 2009 VA PTSD examination report, these lay assertions also appear to be credible.  

The Board notes that there is medical evidence, provided by the November 2009 VA examination report, that the Veteran has also not been employed for many years due to his non-service-connected medical conditions, which could weigh against the claim.  Notwithstanding this report, the Board nonetheless determines that there is sufficient evidence of record, namely, the September 2009 VA examiner's favorable opinion, to counter the less favorable November 2009 record so as to grant the TDIU claim as due to service connected PTSD, from September 9, 2009 (date of VA PTSD compensation examination report).  Accordingly, resolving all reasonable doubt in his favor, a TDIU is granted from September 9, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim for a TDIU is granted, from September 9, 2009, subject to the laws and regulations governing the payment of VA compensation benefits.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims for a TDIU from May 31, 2007 (the date of his TDIU claim) through September 8, 2009, and entitlement to § 1151 compensation.  38 C.F.R. § 19.9 (2009).  A summation of the relevant evidence is set forth below.  

TDIU, from May 31, 2007 to September 8, 2009

As noted above, the Board granted a TDIU from September 9, 2009 onwards.  However, the Board determines that additional action must occur to fully and fairly address the merits of entitlement to a TDIU prior to that date.  Although it appears from the record that the Veteran did not meet the schedular threshold requirements for a TDIU prior to September 9, 2009, see 38 C.F.R. § 4.16(a), the evidence reflects that a referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.    

According to 38 C.F.R. § 4.16(b), even if a veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The Board may not assign an extraschedular rating in the first instance, see Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996), but it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board determines that there is medical and other evidence of record suggesting the Veteran's service connected peripheral neuropathy disabilities preclude him from working in all forms of substantially gainful employment.  In particular, the Veteran has reported that he has two years of high school education, was previously employed as a mechanic and a truck driver, and last worked in December 1988.  In his May 31, 2007 TDIU claim (VA Form 21-8940), he asserted that his service-connected disabilities of diabetes and peripheral neuropathy have prevented him from securing or following any substantially gainful employment.  

Indeed, the medical records support some of the Veteran's assertions.  A VA outpatient treatment record, dated December 10, 2008, noted that the Veteran continues to have neuropathic pain and reports increased difficulty walking.  On December 17, 2008,  a VA physical therapy consult, especially for his peripheral neuropathy in both arms and legs, recorded the Veteran's reported history of losing balance and falling over the last two years (i.e., dating back to at least December 2006).  He also stated falling just one week before (i.e., in December 2008).  Another VA treatment record, dated on December 25, 2008, assessed the Veteran with chronic dizziness that was multifactorial, but specifically included his service connected neuropathy.  And although a July 2009 VA Diabetes Mellitus examination found that diabetes mellitus, in particular, had no significant effects on his daily activities, nonetheless, the examiner did not comment on occupational effects that could be due to his separately service connected diabetic peripheral neuropathy.  Rather, the July 2009 VA examiner only recorded, in relevant part, that he complained that his legs hurt, are weak and he falls, notably including as due to radiculopathy (albeit, only mentioning the right leg).

In light of the above, the Board determines that there is an indication in the record that the Veteran's service connected disabilities have significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, is compelled to remand the claim for a TDIU prior to September 9, 2009 for referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.  

Section 1151 Claim

Turning to the § 1151 claim, the Veteran contends he is entitled to §1151 compensation as a result of negligent surgical treatment by a VA treating provider at the VA Fort Leavenworth facility, which he states occurred on April 28, 2007.  The Board notes that the facility the Veteran refers to appears to be the VA Eastern Kansas Health Care System, in Leavenworth, Kansas.  When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a) (2010).

As background, VA treatment records show the Veteran received emergent treatment on April 13, 2007, after he tripped and fell on the blacktop in his driveway at home, thereby sustaining an injury to the right wrist.  He was diagnosed with a right wrist distal radius fracture, anteriorly displaced.  An X-ray report on April 13, 2007, showed that his right wrist had multiple fractures.  He claims that during a subsequent surgery on April 28, 2007 to correct the right hand injury, the VA surgeon cut nerves and a tendon that rendered his hand useless.  See August 2007 claim.  The Veteran testified that he can barely move his hand or lift anything, because it is swelled up all the time.  See August 2010 personal hearing transcript, at 3.  The Veteran's son additionally testified that he could smell alcohol on the breath of the VA treating surgeon.  Id., at 4.  

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2010).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1) (2010).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010).  

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2010).

In the instant case, the Board notes that VA's Office of Regional Counsel, Kansas City Area Office, was investigating an administrative tort claim pertaining to the Veteran.  See September 2007 Regional Counsel's letter.  As such, it appears that the Veteran may have filed a Federal Tort Claims Act (FTCA) lawsuit concerning the same treatment and allegations that are in question in the current § 1151 claim.  The RO should attempt to ascertain whether such suit has been filed, and if so, should obtain any disposition of the claim, the underlying medical records, and opinions utilized in conjunction with it.

Second, the Veteran has also maintained that he received inadequate information prior to the surgery, concerning potential side effects, such as swelling and limited range of motion.  See August 2010 personal hearing transcript, at 15.  On remand, the RO must attempt to obtain his full consent document as pertains to his right hand/wrist surgery in April 2007.  The Board notes that determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; or (v) Require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

The Board notes that an entry by a VA physician's assistant, dated on April 27, 2007, states that the Veteran was educated on a scheduled operation or procedure for his right wrist fracture, including possible alternative treatment methods, risks involved and possible complications.  The physician's assistant also recorded the Veteran verbalized understanding of all preoperative teaching.  Subsequently, a VA treatment record dated on April 28, 2007, states that the Veteran signed an IMED consent/informed consent note.  This record also confirms that an anesthesia practitioner was needed for the surgery.  Furthermore, that April 28, 2007 note states that the full consent document can be accessed through VistA Imaging, although the Board's review does not reveal that it has been associated with the claims file.  Indeed, the Board observes that a Standard Form 522 medical consent form or other VA-authorized consent form, executed prior to the Veteran's VA surgical procedure for his right hand, is also not of record.  On remand, then, a printed version of the Veteran's full consent document must be associated with the claims file.  

Third, a VA compensation examination and opinion are necessary to properly adjudicate his § 1151 claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
According to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Here, given the Veteran's assertions and the evidence concerning his April 2007 wrist surgery, the Board finds that a VA examination and medical opinion are needed to properly adjudicate his § 1151 claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Chief of Staff for VA Eastern Kansas HCS reviewed the Veteran's § 1151 claim and issued a statement finding the Veteran received appropriate care and treatment surrounding his surgery on his right hand on April 28, 2007.  See April 2008 statement by Chief of Staff of VA Eastern Kansas HCS.  The Chief of Staff's review failed to substantiate the Veteran's assertion that the nerves and tendons of his right wrist were cut. 

On the other hand, the Veteran complained of a painful wrist with greatly reduced range of motion following the surgery.  See November 2007 and December 2008 VA treatment records.  In April 2009, he continued to complain of right wrist and forearm pain, upon which a VA orthopedic surgeon diagnosed the Veteran with limited motion of the wrist, secondary to the previous fracture, and tenosynovitis of the radial side of the forearm.  See April 2009 VA treatment record.  It was noted that the Veteran had a negative EMG and nerve conduction study, although X-rays showed a fractured distal radius with internal flexion with plate and screws very near the wrist joint surface.  Id.

Unfortunately, the RO has failed to obtain any VA compensation examination and opinion to resolve the complex medical issues raised by the Veteran's § 1151 claim.  
When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request the full consent document for the Veteran's right hand/wrist surgery in April 2007 from the VA Eastern Kansas Health Care System, in Leavenworth, Kansas.  His VA IMED Consent note, dated April 28, 2007, states the full consent document can be obtained through VistA imaging-therefore, a printed version of this document should be associated with the claims file.  Similarly, request the original SF-522 and signed consent form pertaining to the Veteran's April 2007 right hand/wrist surgical procedure.  

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. Contact the Regional Counsel for Kansas City, MO and request that copies of any documentation developed in association with the Veteran's Federal Tort Claims Act claim, if filed, be forwarded for incorporation into the claims file.  If such documentation is not available, a written statement from the Regional Counsel to that effect should be requested and incorporated into the record.

3. Schedule the Veteran for a VA examination by an appropriate specialist.  The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim.  The examination should include any necessary diagnostic testing or evaluation.  The claims file must be made available to, and reviewed by, the examiner for the Veteran's pertinent medical and other history, including, in particular, the records of the treatment he received from VA surrounding the date of his right wrist surgery on April 28, 2007.  

After a complete examination and review of the file, the examiner should provide an opinion as to each of the following questions:  

(a)  What is/are the current diagnosis(es) relative to the Veteran's right wrist?
(b)  For each diagnosis offered, is it at least as likely as not that it was caused by hospital care, medical or surgical treatment, or examination furnished by VA?
(c)  For each diagnosis noted above, is such disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?  In answering question (c), specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and whether the right wrist surgery was rendered without the Veteran's informed consent.
(d) For each diagnosis that is NOT due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, is such disability due to an event not reasonably foreseeable?

The examiner must discuss the rationale of all conclusions and/or opinions, whether favorable or unfavorable.  

4. Refer the TDIU claim, from May 31, 2007 to September 8, 2009, to the Director of Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of C&P Service or designate.

5. Then readjudicate the claims (including considering 38 C.F.R. §§ 3.361 and 17.32, with respect to the § 1151 claim) in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


